Nicholson, C. J.,
delivered the opinion of the court.
Judges Freeman and McFarland dissenting.
The controlling question in this case is, whether or not the corporation of Knoxville. has the constitutional power to levy taxes and appropriate money to aid in-procuring a large sum of money as an endorsement, in-enlarging the operations and giving permanent prosperity to the East Tennessee University, located on the margin of the city. If the accomplishment of such an object is a corporation purpose of the coporation of Knoxville, as contemplated by the constitution, which authorizes the Legislature to. grant the power of taxation to incorporated towns for corporation purposes, then the appropriation can be legally made, otherwise not.
It is the settled law that the powers of corporation of all kinds are to be strictly construed; but this-strict construction has never confined the construction of the power to its word and letter, but every thing necessary and proper for carrying into execution the-granted power, has always been conceded by the strictest constructionists.
A municipal corporation is a body corporate and politic, established by law, to share in the civil government of * the country, but chiefly to regulate and administer the local or internal affairs of the city, town, or district incorporated: Dillon, sec. 9; or, as-defined in "VrneFs Abr., “ an investing the people of a place with the local government thereof.”
The • charter of incorporation is the constitution of *172this local government, granted by the Legislature, with powers which must be consistent with the condition of the State.
The city of Knoxville is incorporated, with the powers necessary for the local government of the people within its limits, and among these is the specific power to establish and regulate schools. It is conceded that the establishment of schools is properly classed among the legitimate purposes of a municipal corporation, and it is the well established principle, that in the execution of this power, the governing body in the city can lawfully do any and every thing necessary and proper in the execution of this granted power.
This brings us to the exact question to be determined. Is the appropriation of money by the Mayor and Aldermen of Knoxville to the trustees of East Tennessee University, to enable them to secure a rich endowment of the university, such a necessary or proper exercise of the power to establish and regulate schools for the benefit of the inhabitants of Knoxville, as is contemplated by the constitution ?
It is admitted, without hesitation, that an appropriation of money by a corporation, to be lawful, must be to an object or for a purpose that is not only beneficial to the interests of the inhabitants of the city, but it must also be to an object and for a purpose which belongs to, or is directly connected with the local government thereof. Hence, it is readily conceded, that the numerous cases to be found in the books, holding that appropriations of money by mu*173nicipal corporations to private enterprises, having no connection with the local government of the city or town, but incidentally beneficial to its inhabitants, are correctly decided to be unconstitutional. And upon the same principle, the decision in the case of Nichol v. Mayor and Aldermen of Nashville, 9 Hum., 252, holding that the building of a railroad from Nashville to Chattanooga was a corporation purpose; not because it was a matter of necessity, but of great convenience and advantage to the various interests of the city, while it rests upon the very verge of the law, still was correctly decided, because it was a necessary and proper mode of carrying out a corporation purpose. If the city could not build the road herself, it was legitimate for her to unite with another corporation to effect the object.
The principle that governs in determining whether an appropriation is for a corporation purpose or not, may be clearly illustrated by reference to what corporations may do in the preservation of health of its inhabitants. The preservation of health is universally conceded to be a legitimate corporation purpose. To carry out the power to preserve the health of a city, money may be appropriated to secure a constant supply of wholesome water; hence, water-works outside of the city, from which good water may be conveyed into the city, may be erected and operated either in whole by the city or in connection with others.- In like manner, it is now well understood, that public parks in the vicinity of cities, contribute essentially to the health and comfort of its inhabitants, and hence-*174money may be legitimately appropriated for these purposes. So, likewise, as to the erection of hospitals and pesthouses outside of a city.
The preservation of peace and order within the limits of a city, is a clear corporation purpose. To effect this object as well as for the comfort and convenience of the inhabitants in the night-time, the lighting of the streets is a proper object or corporation purpose; and if this can be done more cheaply or more efficiently by gas than by lights from oil in lamp-posts, it is within the legitimate province of the corporation to obtain gas from works located out of the city, either erected - by the city corporation or by a gas company.
In all these cases the appropriations are justified upon the principle that the object to be accomplished is a legitimate corporation purpose, and the means adopted for their accomplishment are the necessary and proper means for carrying them out.
The question before us must be determined ' upon the application of the same principle. The establishment and regulation of schools of every grade, constitute legitimate corporation purposes. It is an axiom that knowledge, learning, and virtue are essential to the preservation of republican institutions. The establishment and regulation of schools are, therefore, corporation purposes of the local government of a town or city of the highest order. If schools can be established and regulated within the corporate limits of the city or town, then they should be. there located. But if it is impracticable. to find locations within the *175city or town, or if locations can be had more cheaply and equally accessible and convenient for the accommodation of the inhabitants of the town - or city, the fact that the school-houses are outside of the corporation cannot effect the question of power. The education of the children of the town or city is the purpose for which the local government may lawfully appropriate money. If the money appropriated secures the purpose, it can make no difference whether the houses where the schools are taught are located on one side or the other of an imaginary line. Nor can the principle be affected by the fact that the money is appropriated to a school already located and in operation outside of but adjoining the corporation boundaries. If in the judgment of the local government the appropriation is necessary and proper to prevent the discontinuance of the school, or to give wider extent to its usefulness, and to secure to it permanency, the purpose is as much .a corporation purpose as if the money was appropriated in founding a new school either in the city or outside of it. The controlling question is, was. the appropriation made to secure to the inhabitants of the city the benefits and advantages of education ?
Nor is the principle affected by the fact that pupils from every other county or State or country, have the same privilege of going to the school with the pupils whose parents are members of the corporation of Knoxville, The appropriation is made not to secure to the inhabitants of Knoxville either superior rights or privileges over the inhabitants of other portions of the *176country, but to secure the advantages resulting from their proximity to the school. The object is to secure the permanent location of the school at a point so near to Knoxville that the facilities for and benefits of a thorough education can- be enjoyed by the , children of its inhabitants without the expense and inconvenience to which those are subjected who are sit uated at a distance from the school. It does not secure superior rights in the school, but superior advantages in enjoying common rights.
The incidental benefits to the inhabitants of Knoxville in the way of extending and increasing their trade by the expenditure of large amounts of money among them, in consequence of the location of the school in their vicinity, are not sufficient of themselves to establish the power of the corporation to make the appropriation; but when it is seen that the appropriation is for a legitimate corporation purpose, then the incidental advantages may be looked to on the question whether the local government have exercised their power of appropriation wisely or not.
We conclude that the corporation of Knoxville had the power under the constitution, and under their charter, to make the appropriation, and as the university accepted the offer and acted upon it, and secured the endowment contemplated, and thus secured to the inhabitants of Knoxville the permanent location of a school at which the advantages of a thorough education can be enjoyed by their children in all time without the expense of being -sent abroad to be educated. We are of opinion that the corporation is. bound by its act of appropriation.